Citation Nr: 0604109	
Decision Date: 02/13/06    Archive Date: 02/22/06	

DOCKET NO.  05-11 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans











INTRODUCTION

The veteran served on active military duty from November 1974 
to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan.  In those determinations, the RO denied 
service connection for a left knee disability.  


FINDINGS OF FACT

1.  Left knee disability was noted upon entry into active 
service.

2.  During service the veteran's left knee disability 
underwent permanent increase in severity.


CONCLUSION OF LAW

The preexisting left knee disability was aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.304(b), 3.306(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  Since that time, the VCAA has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, & 5126.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  The 
Board has considered this new legislation but finds that, 
given the favorable action taken herein, no discussion of the 
VCAA is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

In general, service connection will be granted for a 
disability resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  Regulations also 
provide that service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Pertinent statutory and regulatory criteria also provide that 
a preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002) and 38 C.F.R. § 3.306(a) (2005).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2005).  The clear and 
unmistakable evidence standard is an onerous one and requires 
that the no aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003).  

The veteran essentially contends that, although he had 
undergone a preservice left meniscectomy for injury received 
as a result of playing football, he reinjured (and in fact 
aggravated) his preexisting left knee disorder when he fell 
down a shipboard ladder and struck his left knee on an anglee 
iron during service.  In this regard, the Board notes that 
the service medical records disclose that a history of left 
knee meniscectomy was noted upon entry into active service.  
Accordingly, the presumption of soundness does not apply.  

Further, service medical records disclose that, in June 1975, 
the veteran was seen for complaints of bilateral knee pain 
and of occasional locking in his left knee.  A history of 
surgery on his left knee was noted.  He was referred to the 
orthopedic clinic, and in July 1975, the prior left knee 
surgery was again noted.  X-rays taken of the veteran's left 
knee in July 1975 were negative, but a physical examination 
of the left knee disclosed a positive anterior Drawer sign 
and patellofemoral crepitus with instability.  A medical 
board was convened in August 1975, and it was noted at that 
time that the veteran had been on active duty for 
approximately nine months and that he was currently being 
evaluated for complaints of persistent left knee pain.  The 
medical board also noted that the veteran had sustained a 
torn medial collateral ligament and left medial meniscectomy 
secondary to a football injury prior to service.  Because of 
these physical findings, the medical board recommended that 
the veteran be discharged from the service with a diagnosis 
of torn medial collateral ligament of the left knee and a 
torn medial meniscus left knee which had existed prior to 
service and which had not been aggravated by service.  

According to relevant post-service medical records, private 
hospital records dated in March 1993 disclose that the 
veteran was evaluated for left knee complaints.  Findings 
included osteoarthritis.  

Thereafter, in March 2001, the veteran sought treatment for 
complaints of limitation of motion, giving out, and popping 
sensations in his left knee.  A physical examination 
demonstrated mild instability, tenderness, crepitus, and 
swelling.  X-rays taken of his left knee showed degenerative 
changes.  Magnetic resonance imaging completed on his left 
knee reflected a tear of the anterior cruciate ligament as 
well as markedly abnormal medial meniscus associated with 
moderate degenerative changes of the medial compartment.  The 
treating physician assessed probable internal derangement of 
the left knee and indicated that this disability was 
consistent with the veteran's description of having fallen 
approximately 10 feet onto an anglee iron at the edge of a 
hatchway during his active service.  Subsequent private 
clinical records illustrate continued treatment for traumatic 
arthritis, and derangement, of the left knee.  

Pertinent evidence in the present case clearly shows that the 
veteran had a left knee disability upon entry into service.  
As such, the presumption of soundness does not apply.  
Further, in such circumstances, § 1153 applies, and the 
burden fall on the veteran to establish aggravation.  If the 
presumption of aggravation under § 1153 arises, the burden 
then shifts to the Government to show a lack of aggravation 
by establishing that the increase in disability is due to the 
natural progress of the disease.  Wagner v. Principi, 
370 F.3d. 1089, 1096 (Fed. Cir. 2004).  

Despite the findings by the medical board in August 1975 
(that the preexisting torn medial collateral ligament and 
torn medial meniscus of the veteran's left knee was not 
aggravated by his service), the service medical records are 
replete with evidence of left knee pathology.  Specifically, 
during service, the veteran exhibited a positive anterior 
Drawer sign and patellofemoral crepitus as well as mild 
collateral ligament instability with respect to his left 
knee.  This evidence, coupled with the March 2001 statement 
in which a private doctor of osteopathy concluded that the 
probable internal derangement of the veteran's left knee was 
consistent with the veteran's description of in-service left 
knee injury and treatment, compels the Board to conclude that 
competent evidence of record shows that the presumption of 
aggravation of the veteran's pre-existing left knee 
disability arises and that the Government has not met its 
evidentiary burden to rebut the presumption of aggravation by 
clear and unmistakable evidence.  As the Government has 
failed to rebut the presumption of aggravation, the veteran 
must prevail with respect to his claim for service connection 
for left knee disability.  


ORDER

Service connection for a left knee disability is granted.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


